Citation Nr: 1117646	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-20 172	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel







INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1983 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO in Anchorage, Alaska, has processed the case since December 2007. 

The record shows that in June 2010 the Veteran failed without explanation to report for his requested travel Board hearing; therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 


FINDING OF FACT

The Veteran's psychiatric disability of depressive disorder originated in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, psychiatric disability of depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist the Veteran in his appeal; however, given the favorable actions taken hereinbelow, further discussion explaining how VA complied with those laws is unnecessary.  The Board notes in passing that the RO advised the Veteran in March 2006 of the information and evidence necessary to substantiate the initial rating assigned and the effective date for the grant of service connection in the event his claim was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war develops certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

The term "psychosis" for the purposes of 38 C.F.R. Part 3 means any of the following disorders: Brief Psychotic Disorder; Delusional Disorder; Psychotic Disorder Due to General Medical Condition; Psychotic Disorder Not Otherwise Specified; Schizoaffective Disorder; Schizophrenia; Schizophreniform Disorder; Shared Psychotic Disorder; and Substance-Induced Psychotic Disorder.  38 C.F.R. 
§ 3.384 (2010).
 
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  A veteran who served during a period of war, as the Veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C. § 1111 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran contends that he became depressed in service after hurting his neck.  He maintains that he has fought depression since service, although he first sought post-service treatment for the disorder in 2001.  He also contends in the alternative that his service-connected neck disability has caused any post-service psychiatric problems.

Although the Veteran has primarily asserted that his psychiatric disorder was either caused or aggravated by his service-connected cervical spine disorder, after reviewing the evidence of record, the Board finds that the evidence supports an award of service connection on the basis that the psychiatric disorder originated in service.

The service treatment records show that no psychiatric problems were reported or noted at service entrance.  No abnormal mental status findings were evident in July 1987, when the Veteran was evaluated in connection with his application to become a drill instructor.  Some time thereafter, the Veteran sustained a cervical spine injury with associated pain, and in November 1990 he presented to the pain clinic with reports of numerous life problems.  The clinician noted that the Veteran appeared depressed, and had chronic pain secondary to the cervical spine injury.  The clinician referred the Veteran for psychiatric evaluation, and the Veteran was thereafter started on Prozac.  He then underwent a Medical Evaluation Board (MEB) which eventually led to his separation from service on account of the cervical spine problems.  On his MEB medical history form, he listed depression and frequent trouble sleeping as two symptoms, and checked the box indicating he had attempted suicide.  In the narrative portion of the form, he explained he had been depressed over his physical limitations, and was on Prozac.  No pertinent findings or remarks were made on the actual examination report.

There are no pertinent post-service medical records on file for the period prior to 2001.  Private and VA treatment records covering the period from 1997 to June 2007 document treatment for neck pain, with diagnostic studies showing an underlying pathology to account for the complaints.  The records show that, beginning in 2001, the Veteran has been diagnosed with psychiatric disorders including depression, major depressive disorder, anxiety, and panic disorder.  He reported that he was placed on Prozac in service, but stopped using it after he became suicidal; the precipitating episode for the medication was his reaction to news of his discharge, but at another point, he associated the suicidal ideation in service with his ex-wife's infidelity.  The treatment records show he initially reported that his current complaints were associated with his psychosocial situation, but in later entries he indicated that his depression had continued since service.  In still other entries, he reported having depression issues all of his life, although his first real bout with the disorder was in service.  At some point, he began recalling events that purportedly happened in Germany, including learning of the rampant suicides of a number of American soldiers, and knowing that his roommate was arrested for murder.

A June 2005 entry in the medical records notes that, in response to a letter the Veteran wrote to his family members (which is summarized below in the discussion of the May 2005 VA examination), the Veteran's diagnosis was being changed from "mood disorder related to chronic pain/neck injury with major depressive-like episode" to "recurrent major depressive disorder with psychotic features."  An October 2005 entry records his assertion that the service neck injury caused his mental problems, but that he also alluded to an abusive childhood, and indicated that his ex-wife's infidelity in service made him suicidal.  A May 2006 entry by a social worker noted that the Veteran reported becoming depressed after his father died; the social worker concluded that the Veteran likely was severely traumatized when growing up.  

In connection with a May 2005 VA examination, the Veteran provided the examiner with a letter written by him to his family.  (In the letter, he indicates that he had a physically and emotionally abusive childhood, and did not know if the depression he had suffered his whole life was hereditary or resulted from traumatic experiences.)  He reported attempting to hang himself in service.  Following mental status examination, the examiner diagnosed the Veteran with recurrent major depressive disorder with psychotic features, and anxiety disorder not otherwise specified.  The examiner summarized that the Veteran had a long history of instability in relationships, residences and jobs, and had been depressed for as long as he could remember, endorsing depression in adolescence.  The examiner explained that the Veteran was not experiencing a mood disorder secondary to a medical condition, but rather had chronic depression with recurrent episodes of major depression.  The examiner noted that the onset more likely than not preceded service and may be associated with a difficult childhood and history of physical abuse.

The Veteran attended a May 2008 VA psychiatric examination.  The examiner noted that the service treatment records did not document a diagnosis of depression, but did show that the Veteran was prescribed Prozac.  The Veteran denied the childhood history of depression that he reported at the May 2005 VA examination.  He explained that after service, he first sought mental health treatment around 2002.  The examiner diagnosed recurrent major depressive disorder.  He summarized that the Veteran experienced a neck injury in service, a few months later was placed on an antidepressant that was discontinued prior to discharge, and thereafter sought no mental health treatment for many years.  The examiner concluded that although the veteran may have shown some depression in service after the neck injury, that depression either disappeared or was untreated for many years.  He found it noteworthy that the Veteran provided what appeared to him to be a discrepant account of the onset of his symptoms, as compared to what he reported on prior examinations.  The examiner concluded that it was less likely than not that the current depressive disorder was a result of the neck injury.  He went on to conclude that instead it was more likely than not that the Veteran had chronic depression, in line with the determination of the May 2005 examiner.

The Board first points out that, as no psychiatric disorders were noted at service entrance, the Veteran is presumed to have been in sound condition when he entered onto active duty.  Nor does the evidence on file even remotely serve to rebut that presumption.  The only significant evidence suggesting that a psychiatric disorder existed prior to service is the opinion of the May 2005 examiner.  That examiner, based on the Veteran's recall of how he felt as an adolescent, concluded that it was "likely" that the depression preceded service.  The Veteran's recollections of his feelings are not corroborated by any contemporaneous records, and the Board finds that the examiner's belief that a psychiatric disorder "likely" existed prior to service does not even remotely serve as evidence "clearly and unmistakably" establishing that such a disorder did exist prior to service.  Nor did the examiner address whether any pre-existing psychiatric disorder did or did not undergo aggravation in service.  The Board consequently finds that the presumption of soundness has not been rebutted for any psychiatric disability.

Turning to whether a psychiatric disorder was present in service, the record shows that in November 1990, the Veteran presented the appearance of being depressed in connection with his neck injury.  He was recommended for psychiatric evaluation, and although the specific report of that psychiatric evaluation is not on file, the record shows it led to the prescription of an antidepressant.  In connection with his MEB, the Veteran reported a suicide attempt, as well as certain psychiatric symptoms.  The MEB report itself focused solely on the Veteran's physical problems, and made no findings in particular as to the presence or absence of psychiatric disability.

Although there is no post-service evidence of psychiatric problems until 2001, the Board finds credible the Veteran's assertion that he simply did not seek treatment 

for such problems, yet was still experiencing symptoms.  Weighing in the Veteran's favor in this regard is the evidence showing a long history of continued cervical spine problems, which are the same type of problems implicated at the time he sought psychiatric evaluation in service.  The Board acknowledges that the Veteran has been inconsistent at times in his account of the onset and origin of his psychiatric problems.  Given the state of the evidence and the limits of lay recollections over the course of two decades, the Board finds the discrepancies rather minor and understandable.

The May 2005 VA examiner determined that the Veteran's psychiatric disorder was not caused by the cervical spine injury itself, but in fact was a chronic condition with an onset likely preceding service.  As already noted, the Veteran is presumed to have been in sound condition when he entered service, and the Board thus interprets the May 2005 examiner's opinion as establishing that the Veteran had a chronic psychiatric disorder in service.  This is supported by the fact that the Veteran was prescribed Prozac after psychiatric evaluation, as well as the Veteran's clear reporting of psychiatric symptoms at his MEB examination.

The May 2008 examiner also concluded that the current depressive disorder was not a result of the neck injury.  He instead agreed with the May 2005 examiner's determination that the Veteran had chronic depression.  Although the examiner indicated that the depression in service may have "disappeared," he also offered that it may also simply have remained untreated through the years.

In sum, the evidence shows that the Veteran sought psychiatric evaluation in service, resulting in the prescription of medication.  He reported continued symptoms (including a history of suicide attempt during service) at his discharge examination, and has offered a credible account of psychiatric symptoms since service.  The May 2005 examiner suggested that a chronic psychiatric disorder was 

present in service.  Given the above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disability originated in service.  Consequently, service connection for psychiatric disability of depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.
 

ORDER

Service connection for psychiatric disability of depressive disorder is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


